Case 9:14-cr-80219-RLR Document 114 Entered on FLSD Docket 09/02/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:14-cr-80219-ROSENBERG


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  TERENCE KEVIN SMITH,

         Defendant.
                                         /

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE
         AND DENYING AS MOOT MOTION FOR APPOINTMENT OF COUNSEL

         This cause comes before the Court upon Defendant Terence Kevin Smith’s (“Smith”)

  Motion for Compassionate Release and Motion for Appointment of Counsel. DE 111; DE 112.

  Smith seeks his release from prison under 18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19

  pandemic. He presently is confined at FCI Edgefield serving a total 144-month sentence after

  pleading guilty to attempted bank robbery, bank robbery, conspiracy to commit armed bank

  robbery, attempted armed bank robbery, conspiracy to carry and use a firearm during and in

  relation to a crime of violence, possession of a firearm in furtherance of a crime of violence, and

  being a felon in possession of a firearm. See DE 62; DE 93. The Court has carefully reviewed the

  Motions and the record and is otherwise fully advised in the premises. For the reasons set forth

  below, Smith’s Motions are denied.
Case 9:14-cr-80219-RLR Document 114 Entered on FLSD Docket 09/02/2020 Page 2 of 4



         Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may modify a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). The court may reduce the term of imprisonment if it finds that

  “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is

  consistent with applicable policy statements issued by the Sentencing Commission.” Id. In

  making the decision whether to reduce the term of imprisonment, the court must also consider the

  factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

         Application note 1 to U.S.S.G. § 1B1.13 provides a list of circumstances in which

  “extraordinary and compelling reasons” warranting a sentence reduction may exist. See U.S.S.G.

  § 1B1.13 (policy statement), application note 1. One such circumstance is where the defendant is

  “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

  of the defendant to provide self-care within the environment of a correctional facility and from

  which he or she is not expected to recover.”           Id. § 1B1.13, application note 1(A)(ii)(I).

  Extraordinary and compelling reasons may also exist if, “[a]s determined by the Director of the

  Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

  other than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

  § 1B1.13, application note 1(D). Before reducing a sentence, the court must also determine that




                                                    2
Case 9:14-cr-80219-RLR Document 114 Entered on FLSD Docket 09/02/2020 Page 3 of 4



  the “defendant is not a danger to the safety of any other person or to the community.”

  Id. § 1B1.13(2).

           Smith states that he exhausted administrative remedies by submitting a release request to

  the FCI Edgefield warden more than 30 days ago, to which he has not received a response. Even

  if the Court accepts his contention that he exhausted administrative remedies, a reduction of

  sentence is inappropriate under the circumstances of this case.

           Smith states that he suffers from hypertension that is controlled through diet and exercise

  and that does not require medication at this time. 1 The Court is sympathetic to the medical

  condition that he describes and to the hardships that imprisonment creates, especially during the

  COVID-19 pandemic. And the Court recognizes that the Center for Disease Control has identified

  hypertension as an underlying medical condition that might cause a person to be at an increased

  risk for severe illness from COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/need-

  extra-precautions/people-with-medical-conditions.html (last visited Sept. 2, 2020). However,

  Smith has provided no evidence to indicate that his medical condition is not being effectively

  managed within the prison system. In fact, he acknowledges that his condition is being managed

  even without medication. The Court cannot conclude from this record that he suffers from a

  serious medical condition that substantially diminishes his ability to provide self-care within the

  prison environment. See U.S.S.G. § 1B1.13, application note 1(A)(ii)(I).

           In addition, the Court is unable to conclude that Smith’s release would be consistent with

  the sentencing factors in 18 U.S.C. § 3553(a), and is unable to conclude that he is not a danger to



  1
    Smith additionally states that diabetes, hypertension, and high cholesterol run in his family, but he does not maintain
  that he currently suffers from diabetes or high cholesterol.

                                                             3
Case 9:14-cr-80219-RLR Document 114 Entered on FLSD Docket 09/02/2020 Page 4 of 4



  the safety of any other person or to the community. See 18 U.S.C. § 3553(a); id. § 3582(c)(1)(A)

  (requiring a court to consider the § 3553(a) factors when determining whether to reduce a

  sentence); U.S.S.G. § 1B1.13(2) (requiring a court to conclude that the defendant “is not a danger

  to the safety of any person or to the community” before granting a reduction of sentence). Smith

  is serving a total 144-month sentence for several bank robbery and firearm offenses. These crimes

  involved an attempted bank robbery where a co-conspirator threatened a bank teller with a written

  note that she had a bomb, a bank robbery where the co-conspirator threatened a bank teller with a

  written note that she had a firearm, and a planned bank robbery that would have involved a firearm

  but was thwarted by federal agents. See DE 62. Smith was involved in the planning for each

  robbery. See id. Therefore, factors that do not support his release include the nature and

  circumstances of his offenses, the need to protect the public, and the need for a sentence that

  reflects the seriousness of the offenses, promotes respect for the law, and provides just punishment.

  See 18 U.S.C. § 3553(a).

          For all of these reasons, it is ORDERED AND ADJUDGED that Terence Kevin Smith’s

  Motion for Compassionate Release [DE 111] is DENIED. His Motion for Appointment of

  Counsel [DE 112] is DENIED AS MOOT.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 2nd day of

  September, 2020.



                                                          ____________________________
                                                          ROBIN L. ROSENBERG
  Copies furnished to: Defendant; Counsel of Record       UNITED STATES DISTRICT JUDGE




                                                      4
